This office action is in response to Applicant’s amendments/remarks received April 28, 2021.
Rejection and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1, 8-14 are withdrawn.  Newly submitted claim 17 is directed to an invention that is independent or distinct from the invention originally elected for the following reasons:  claim 17 is drawn to a method of expressing a therapeutic protein in a cell of a subject in need thereof.  Claim 17 and the elected claims under consideration would be considered as a process of use and product.  See at least page 2-3 of the restriction requirement.
Accordingly, claim 17 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 2-7, 15-16 are under consideration.

Priority:  This application is a CON of U.S. appl. 15690067, filed August 29, 2017, now U.S. Patent 10975375, which is a CON of U.S. appl. 14832434, filed August 21, 2015, now U.S. Patent 9777281, which is a DIV of U.S. appl. 13624217, filed September 21, 2012, now U.S. Patent 9150847, which claims benefit of provisional applications 61/537,349 (filed on 9/21/2011), 61/561,506 (filed on 11/16/2011), and 61/670,490 (filed on 7/11/2012).

Objections and Rejections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as be structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation 
The instant specification discloses a recombinant fusion TALEN which is a nuclease that binds to the endogenous albumin gene which introduces double stranded break in said endogenous albumin gene and specific donor vectors comprising a specific transgene (i.e. Factor IX) for integration into said endogenous albumin and specific zinc finger nucleases (ZFNs) designed to bind the endogenous albumin gene.  However, the instant claims encompass an overly broad genus of nucleic acids encoding first and/or second zinc finger nucleases, each of the first and second zinc finger nucleases comprising any cleavage domain of any unlimited structure and a zinc finger protein DNA-binding domain of any unlimited structure that binds to a target site in an endogenous albumin gene, i.e. a target site in SEQ ID NO: 127 and a target site in SEQ ID NO: 128, and donor polynucleotides comprising any transgene encoding any therapeutic protein of any unlimited structure.  The specification discloses recombinant albumin specific ZFNs comprising specific domains that recognize the target albumin site.  The specification also discloses donor nucleic acid sequences specific for target sites on the endogenous albumin gene.  However, it is not representative of an overly broad genus of ZFNs comprising any number of modification(s) unlimited in structure or any donor nucleic acid.  According to MPEP 2163, II, 3:  A definition by function alone “does not suffice” to sufficiently describe a coding sequence “because it is only an indication of what the gene does, rather than what it is.”  Eli Lilly, 119 F.3 at 1568, 43 USPQ2d at 1406.  See also Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)).  An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical 

Claims 2-7, 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ZFNs comprising specific cleavage domains and zinc finger protein DNA-binding domains comprising the helices or amino acid sequences as depicted in Table 8, which bind to the target sites SEQ ID NO: 127 and 128 in a human albumin gene, and polynucleotides encoding said ZFNs, does not reasonably provide enablement for an overly broad genus of nucleic acids encoding first and/or second zinc finger nucleases, each of the first and second zinc finger nucleases comprising any cleavage domain of any unlimited structure and a zinc finger protein DNA-binding domain of any unlimited structure that binds to a target site in an endogenous albumin gene, i.e. a target site in SEQ ID NO: 127 and a target site in SEQ ID NO: 128.  The specification does not enable any person skilled in the make and/or use the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states:  "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.
The nature of the invention is drawn to nucleic acids encoding first and/or second zinc finger nucleases, where each of the first and second zinc finger nucleases comprise a cleavage domain and a zinc finger protein DNA-binding domain that binds to a target site in an endogenous albumin gene, i.e. a target site in SEQ ID NO: 127 and a target site in SEQ ID NO: 128.  However, the breadth of the claims include an overly broad genus of nucleic acids encoding first and/or second zinc finger nucleases, each of the first and second zinc finger 

Reply:  Applicant’s amendments and remarks regarding the 35 U.S.C. 112, first paragraph, rejections have been considered but they are not persuasive.
Claim 2 has been amended to recite that the first and second zinc finger DNA-binding domains comprise 6 and 5 zinc finger domains, respectively, comprising 6 zinc finger domains ordered F1 to F6, wherein F1 to F6 each comprise a recognition helix, wherein F4 and F5 
Applicant’s amendments/remarks are not persuasive.  The instant claims are substantially broader than the embodiment(s) described in the specification that Applicant is relying on.
In this instance, the F1 to F6 and/or F1 to F5 notations recited in the claim still recite zinc finger protein DNA-binding domain(s) of any unlimited structure that binds to a target site in any endogenous albumin gene having a target site in SEQ ID NO: 127 and/or a target site in SEQ ID NO: 128.  Only F4 and F5 of the first zinc finger DNA-binding domain has been identified by structural features (claim 2(i)).
As noted in parent application 15690067, while it is known engineered nucleases (EENs) are designed to bind and cleave specific DNA sequences in vitro or in vivo, no accurate relationship has been discovered and several strategies have been developed to screen for and construct efficient and specific ZFPs and ZFNs…Although hundreds of ZFNs or TALENs have been constructed and tested, the targeting efficiency of these EENs varies significantly…unfortunately, now it is still difficult to predict the efficiency of a given ZFN or TALEN, largely due to the lacking of sufficient knowledge about the properties of EENs (Xiao et al. p. D415-D416).
Additionally, while ZFNs, TALENs and RNA-guided DNA endonucleases are transformative tools…many important questions and challenges remain, including the 
The instant specification fails to disclose any donor nucleic acids encoding first and/or second zinc finger nucleases, where each of the first and second zinc finger nucleases comprise any cleavage domain of any unlimited structure and a zinc finger protein DNA-binding domain of any unlimited structure that binds to a target site in an endogenous albumin gene, i.e. a target site in SEQ ID NO: 127 and a target site in SEQ ID NO: 128, as written in the instant claims.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating or making it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  Further, it should also be noted that disclosure of testing methods is insufficient to show possession of the recited genus.  Therefore, the claims, as written, fail to satisfy the written description requirement.  See also MPEP 2163.
For the reasons similarly noted above, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 2, paragraph (ii), recites “a second zinc finger DNA-binding protein” and then “the second zinc finger DNA-binding domain.”  It is unclear if the DNA-binding domain is referring to the DNA-binding protein.  Further clarification is requested.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claim 7 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).  In this instance, despite a slight difference in wording, the claims have substantially the same scope.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-3, 7, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-17 of U.S. Patent No. 9771403 (‘403).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘403 patent claims are drawn to polynucleotides encoding one or more zinc finger proteins comprising zinc finger domains and a cleavage domain.  The instant claims recite the one or more polynucleotides encode a first and/or a second zinc finger nuclease.  The zinc finger domains comprising the recognition helix sequences recited in the ‘403 patent claims reasonably bind to a target site in an albumin gene, including a target site of the claimed SEQ ID NOS: 127 and 128.  See at least Table 1 of the ‘403 patent specification, which discloses that the helix sequences bind to target sequences SEQ ID NOS: 2 and 3, which are nucleic acid sequences within instant SEQ ID NOS: 127-128.

Reply:  Applicant’s amendments/remarks have been considered but they are not persuasive.  Applicant asserts the pending claims, which require F4 and F5 in the 6-finger zinc protein to be RPYTLRL and QSSDLSR, respectively, are completely distinguishable from the claims in the ‘403 patent.
Applicant’s remarks are not persuasive.  It is noted that instant claim 2 is directed to one or more polynucleotides encoding first and/or second zinc finger nucleases.  Only F4 and F5 of the first zinc finger DNA-binding domain (in the first zinc finger nuclease) has been identified by structural features (claim 2(i)).  Therefore, the instant claim(s) still recite at least a zinc finger protein comprising the recognition helix region sequences of the ‘403 patent claim(s), which bind to target sequences SEQ ID NOS: 2 and 3, which are nucleic acid sequences within instant SEQ ID NOS: 127-128.

Claims 2-7, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9394545 (‘545).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘545 patent claims recite proteins comprising a cleavage domain and zinc finger domains, isolated cells comprising said proteins, and a kit comprising said proteins.  The instant claims recite polynucleotides encoding proteins that are structurally and functionally the same as the proteins recited in the ‘545 patent claims; therefore, the instant claims recite and/or would comprise the protein compositions of the ‘545 patent claims.  The zinc finger domains comprising the recognition helix sequences recited in the ‘545 patent claims reasonably bind to a target site in an albumin gene, including a target site of the claimed SEQ ID NOS: 127 and 128.  See at least Tables 8-9 of the ‘545 patent specification, which discloses that the helix sequences . 

Reply:  Applicant’s remarks have been considered but they are not persuasive.  Applicant asserts that claim 1 of the ‘545 patent is drawn to a nuclease fusion protein with a specific FokI mutant and does not relate to albumin-binding ZFNs as claimed.
Applicant’s remarks are not persuasive.  A review of the ‘545 patent claims clearly indicates that claim 1 of the ‘545 patent is directed to a fusion protein comprising a zinc finger DNA-binding protein that binds to an endogenous albumin gene and a cleavage domain, wherein the zinc finger DNA-binding domain comprises specific recognition helix region sequences that bind to target sequences SEQ ID NOS: 127 and 128 (see at least Tables 8-9 of the ‘545 patent specification), which are the nucleic acid sequences of instant SEQ ID NOS: 127-128.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656